     Case 1:18-cv-00950-LO-JFA Document 162-13 Filed 05/22/19 Page 1 of 2 PageID# 4229




  From:                        Sikes, Joseph (CCI-Atlanta) [Joseph.Sikes@cox.com]
  Sent:                        Thursday, March 27, 2014 4:24 PM
  To:                          HRD-TOC (CCI-Hampton Roads); CCI - Abuse Corporate
  Subject:                     RE: Request for Termination - CATS Ticket 18640545


  Per Roger's last conversation, it looks like the Customer suspected that their wireless network was the culprit.

  I assume you also covered the likely possibility that it could also be a BitTorrent client running on one of their
  computers?

  If this was not covered thoroughly on the last call with them, please advise them that securing their wireless network
  obviously did not work. So, the BitTorrent client is running on one of their computers (their child's, etc) and they need
  to uninstall it.

  This Customer pays us over $400/month and if we terminate their internet service, they will likely cancel the rest of their
  services.

  Every terminated Customer becomes lost revenue and a potential Detractor to our Net Promoter Score. We should
  make absolutely certain that we have covered each and every possibility with them ("to the bitter end") before we
  terminate them.

  If all of this has been covered in detail, then please go ahead and terminate their internet service for this complaint.

  Thanks, y'all!   ©
  cox
  Joseph Sikes, Senior Lead Engineer
  Customer Safety I Security Assurance & Intelligence
  404-847-6486 tel 404-964-6006 cell
  6305 Peachtree Dunwoody Rd, B07-159B, Allanta GA 30328




  From: Mathews, Martin (CCI-Virginia) On Behalf Of HRD-TOC (CCI-Hampton Roads)
  Sent: Thursday, March 27, 2014 4:10 PM
  To: CCI - Abuse Corporate
  Cc: HRD-TOC (CCI-Hampton Roads)
  Subject: Request for Termination - CATS Ticket 18640545



  Last ticket (18198022) customer was warned that further complaints would result in termination. We have received an
  additional complaint.

  Thank you,

  Martin Mathews
  Hampton Roads Network Security
  866-269-8627, option 2
  757-224-0172

                                                                                                                   E~~IBl!{.
                                                                                                           DATE:   "l\~\\S""""'
                                                                                                               SUSAN ASHE

HIGHLY CONFIDENTIAL-ATTORNEYS' EYES ONLY                                                                 COX_BMG00181871
    Case 1:18-cv-00950-LO-JFA Document 162-13 Filed 05/22/19 Page 2 of 2 PageID# 4230


  Supervisor: Kimberly Brown
  Monday - Thursday 1:00 pm - Midnight Eastern




                                                 2




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                             COX BMG00181872
